DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 6-10, 17,19-20.

Allowable Subject Matter
Claims 1-3,5,11,13-16,18,21-24 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a plurality of grid structures disposed over the substrate layer and structured to provide optical isolation between adjacent photoelectric conversion elements; a plurality of color filter layers disposed over the substrate layer, each color filter layer being disposed between adjacent grid structures; a plurality of over-coating layers formed over the plurality of color filter layers, respectively; and a plurality of microlenses formed over the plurality of over-coating layers, respectively, wherein each of the plurality of grid structures includes: an air layer; and a capping film formed to cover the air layer, wherein an upper portion of the air layer is formed to protrude upward from the over- coating layer, and wherein the capping film is formed to extend to below the color filter layer to cover a bottom surface of the color filter layers.

The following is the reason for allowance of claim 11, pertinent arts do not alone or in combination disclose: each color filter layer being disposed between adjacent grid structures; and a plurality of lens layers disposed over the plurality of color filter layers, respectively, wherein each of the plurality of grid structures includes: an air layer; and a capping film formed to surround a top surface and a side surface of the air layer, wherein the capping film is formed to extend to below the color filter layer to cover a bottom surface of the color filter layers.

The following is the reason for allowance of claim 18, pertinent arts do not alone or in combination disclose: plurality of grid structures disposed over the substrate layer and structured to provide optical isolation between adjacent photoelectric conversion elements;
a plurality of color filter layers disposed over the substrate layer, each color filter layer being disposed between adjacent grid structures; and a plurality of lens layers disposed over the plurality of color filter layers, respectively, such that a bottom portion of each lens layer is placed at a lower position than top portions of adjacent grid structures, wherein each of the plurality of grid structures includes: an air layer; and a capping film formed to surround a top surface and a side surface of the air layer, wherein the capping film is formed to extend to below the color filter layer to contact a bottom surface of the color filter layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiang et al (US Pub No. 20170133414), Jug (US Pub No. 20190386049), Kim (US Patent No. 9520429), OH et al (US Pub No. 20170236858), Akram (US Pub No. 20080054386).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895